Citation Nr: 0717348	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-35 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than June 3, 1993 
for the grant of total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
September 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.


FINDINGS OF FACT

1.  In a May 1998 rating action, the veteran was assigned a 
June 1993 effective date for the award of TDIU benefits, 
which decision he did not appeal.  

2.  The veteran failed to clearly allege that a clear and 
unmistakable error was made with respect to the assignment of 
the effective date for his TDIU. 


CONCLUSION OF LAW

Criteria for an effective date earlier than June 3, 1993 for 
the grant of TDIU have not been met.  38 U.S.C.A. §§ 5110(a), 
7111 (West 2002); 38 C.F.R. §§ 3.400, 20.1404 (2006); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

The assignment of an effective date for increased 
compensation is generally the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400(o).  However, once a claim 
becomes final, the only basis for challenging the effective 
date that was assigned is a motion to revise the decision 
based on clear and unmistakable error.  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at 
the time were incorrectly applied," 

(2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and 

(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).

On June 3, 1993, the veteran filed for a rating in excess of 
10 percent for his service-connected back disability.  This 
rating was eventually increased to 60 percent by a July 1997 
rating decision and made effective the date he filed his 
claim in June 1993.  In November 1996 the veteran applied for 
TDIU based on his unemployability.  This claim was also 
granted by the July 1997 rating decision and made effective 
on the date the veteran's claim for TDIU was received in 
November 1996.  The veteran disagreed with the effective 
date, arguing that it should be the date in June 1993 on 
which he was granted the 60 percent rating for his back 
disability.  The veteran also reported that he had been 
unemployed since 1989.  In May 1998, the RO granted the 
veteran's appeal, assigning an effective date of June 3, 1993 
for the award of TDIU, the date he had filed for an increased 
rating for his back.  The rating decision was based on the 
fact that the veteran's unemployed status was established 
within one year of receipt of his claim for increased 
compensation, and there was no change in the veteran's status 
between 1993 and 1996.

The veteran indicated in June 1998 that he was satisfied with 
the result, and did not wish to continue his appeal on that 
issue.  The record reflects that the veteran did not file an 
appeal during the pendency of the appeal period; and, as a 
result, the effective date became final in May 1999.

In May 2002, and then again in April 2003, the veteran filed 
what appears to be a claim for an earlier effective date for 
the award of TDIU.  However, no evidence was submitted to 
support his claim, and no contentions were advanced as to why 
his claim should be granted.  The veteran's claim was denied 
by a January 2004 rating decision.

In this case, the veteran indicated in June 1998, that he did 
not wish to appeal the May 1998 decision regarding the 
effective date for his award of TDIU; and he did not actually 
attempt to pursue such a claim until 2003 at the earliest 
(several years after the effective date had become final).  
Because the effective date had become final, the veteran was 
required to allege that a clear and unmistakable error had 
been made to challenge the effective date for his award of 
TDIU.  

While the veteran has had two hearings and has filed numerous 
motions seeking an earlier effective date, he has not alleged 
that a clear and unmistakable error was made.  

At a DRO hearing in August 2004, the veteran asserted 
(although he was disorganized, tangential, and rambling in 
his testimony making it difficult to determine exactly what 
he was alleging) that he had made a claim for unemployability 
from the Social Security Administration (SSA) in 1989 and he 
believed that he should be awarded VA compensation benefits 
from that same date.  While SSA records confirm that the 
veteran applied for SSA benefits in 1989, this is only 
relevant if the evidence demonstrates that the veteran 
applied for TDIU from VA within a year of that date, which is 
not shown by the evidence of record.  The veteran's failure 
to file for TDIU prior to 1996 was confirmed at a second 
hearing in June 2006, where the veteran testified that while 
he was disabled in 1988, he never filed a VA application for 
TDIU.

The evidence of record fails to show that the veteran filed 
for TDIU earlier than 1996.  As such, the date of disability 
for SSA is irrelevant.  Furthermore, the veteran has not 
clearly and specifically alleged a clear and unmistakable 
error was made in the denial of his claim.
 
Given that no specific clear and unmistakable error has been 
alleged, the veteran has not asserted any basis under the law 
for assignment an effective date earlier than June 3, 1993, 
for the assignment of TDIU.  In essence, the Board believes 
that this is a case in which the law and not the evidence is 
dispositive, and thus, that the appeal must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in October 2003.  By this letter the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above, and a reasonable person could be 
expected to understand from the notice what was needed. 
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  
Additionally, the veteran has testified at two DRO hearings.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

An effective date earlier than June 3, 1993 for the grant of 
TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


